Rugg, J.
This is an action of contract to recover for goods sold and delivered to the defendants. The dispute is about the term of credit given by the plaintiff upon certain sales of goods. If this be as asserted by the defendants, the suit is prematurely brought; if as contended by the plaintiff, it is entitled to recover. The term of credit was in writing as follows: “April 1, 7/10 thirty days extra.” This phrase conveys to the ordinary mind no definite conception. Both parties introduced evidence as to what it meant. Testimony in behalf of the plaintiff tended to show its meaning to be that the maturity of the bill was to be reckoned from April first, and that then the purchaser was en*179titled to a discount of seven per cent if lie paid within ten days, and to a discount of five per cent if he paid within thirty days, or within forty days from the date of the bill, and that the latest date on which the bill was due was May tenth.
One of the defendants testified that the term of credit was that from April first they were to get thirty days extra, making May first; and that thereafter they had the option of paying within ten days, and deducting a discount of seven per cent, or in thirty days deducting a discount of five per cent. Here was a clear conflict of testimony. This being the state of the evidence, the defendants’ requests for instructions in substance asked the judge to direct a verdict in accordance with their testimony and theory. Obviously, this could not have been done. The case was submitted to the jury under instructions, to which no exception was taken. The verdict of the jury demonstrates that they believed the plaintiff’s interpretation of the matter in dispute. They were justified in so doing. No error is disclosed.

Exceptions overruled.